Citation Nr: 0605460	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  97-26 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for residuals of a gunshot wound to the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1969.

This case came to the Board of Veterans' Appeals (Board) from 
a July 1997 RO decision that denied, in pertinent part, an 
increased (compensable) disability rating for service-
connected gunshot wound scar of the right medial ankle.  The 
veteran filed a notice of disagreement with this decision in 
August 1997.  In September 1997, the RO issued statement of 
the case, and later that same month, the veteran timely 
perfected his appeal.

In April 1999, the RO issued a rating decision that, in 
pertinent part, granted an increased disability rating of 10 
percent for residuals of gunshot wound, medial right ankle, 
effective from March 1997.  The veteran has continued to seek 
a higher rating for this condition.

In January 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

In May 2003, and again in March 2005, the Board remanded this 
claim for additional evidentiary development and to ensure 
compliance with the VA's duty to notify and assist.




FINDINGS OF FACT

The veteran's residuals of a gunshot wound to the right 
ankle, with traumatic arthritis, is productive of no more 
than moderate disability.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for residuals of a gunshot wound to the right ankle are not 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.26, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5271, 7801 to 7805 (2005); and 
Diagnostic Codes 7803 to 7805 (prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating in 
excess of 10 percent for his service-connected residuals of a 
gunshot wound to the right ankle.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

Historically, the veteran served on active duty in the Army 
from March 1967 to April 1969, including service in the 
Republic of Vietnam.  His report of separation, Form DD 214, 
listed his inservice duties as a medical specialist, and also 
indicated that he was awarded a Combat Medical Badge.  A 
review of his service medical records revealed that he 
suffered a gunshot wound to his right ankle in February 1968.  
In August 1969, the RO granted service connection at a 
noncompensable (0 percent) rating for scar, gunshot wound, 
right ankle.  This rating remained in effect at the time when 
the veteran filed his current claim for an increased rating 
herein in March 1997.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2005).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2005); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2005); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2005).

The veteran is currently rated as 10 percent disabled for his 
service-connected residuals of a gunshot wound to the right 
ankle, pursuant to Diagnostic Codes 5010 and 5071.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Degenerative arthritis is rated according to 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  This Code 
provides that degenerative arthritis established by X-ray 
findings will rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Based upon a review of the evidence in the veteran's claims 
folder, the Board finds that the veteran's service-connected 
residuals of a gunshot wound to the right ankle are not 
productive of the criteria for an increased rating.  

Initially, the Board notes that a higher rating in excess of 
10 percent is not warranted under Diagnostic Codes 5010 and 
5003.  Note (1), to Diagnostic Code 5003, states that the 10 
percent rating assignable under this section will not be 
combined with ratings based on limitation of motion.  
Diagnostic Code 5003 does provide, however, that degenerative 
arthritis established by X-ray findings can be rated on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II.

For moderate limitation of motion of the ankle, a 10 percent 
rating is warranted; marked limitation of motion warrants a 
20 percent rating. 38 C.F.R. § 4.71a Diagnostic Code 5271 
(2005).

Ankylosis of the ankle warrants a 30 percent disability 
rating in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees. In plantar flexion 
less than 30 degrees, 20 percent is warranted. 38 C.F.R. § 
4.71a, Code 5270 (2005).

For moderate malunion or nonunion of a tarsal or metatarsal 
joint, a 10 percent rating is warranted; a 20 percent rating 
requires moderately-severe malunion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2005).

After reviewing the evidence of record, the Board concludes 
that the veteran's residuals of a gunshot wound to the right 
ankle is productive of no more than moderate impairment, and 
results in no more than moderate limitation of motion.  

At his most recent VA examination for joints, conducted in 
September 2005, the veteran reported complaints of right 
ankle pain, weakness, stiffness and swelling.  He denied any 
instability or locking.  He also reported that he does not 
receive any treatment for this condition.   In conducting 
this examination, the VA examiner noted that he had reviewed 
the veteran's claims folder.  Physical examination of the 
right ankle revealed no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, guarding of movement or 
incoordination of movement.  His gait was normal, and there 
were no functional limitations of standing or walking.  Range 
of motion of the right ankle revealed dorsiflexion to 15 
degrees, and plantar flexion to 45 degrees, without evidence 
of painful motion.   His posture on standing, squatting, 
supinating, pronating, rising on the toes and heels was 
normal.  There was no varus or valgus angulation of the os 
calcis in relationship to the long axis of the tibia or 
fibula. There was no additional limitation shown due to pain, 
fatigue, weakness or lack of endurance following repetitive 
movement.  X-ray examination of the right ankle revealed mild 
degenerative joint disease.  The report concluded, in part, 
with a diagnosis of degenerative joint disease of the 
bilateral ankles.  

In addressing the veteran's right ankle scar, the September 
2005 VA examination report noted that it was located over the 
right medial ankle, and was 3 centimeters long and .25 
centimeters wide.  The veteran denied any current symptoms 
relating to the scar.  It was not painful.  Physical 
examination revealed no adherence to the underlying tissue, 
texture of the skin was smooth, and the scar stable.  There 
was no ulceration or skin breakdown.  There was no elevation 
or depression of the surface contour of the scar.  The scar 
was superficial, with no inflammation, edema or keloid 
formation.  It was slightly darker than the surrounding skin.  
There was no induration or inflexibility of the skin in the 
area of the scar.  There was no disfigurement, limitation of 
motion or other limitation of function caused by the scar.   

Similar findings were noted on prior VA examinations for 
joints and for scars, conducted in October 1997.  The VA 
joints examination noted a range of motion in the right ankle 
consisting of dorsiflexion to 10 degrees and plantar flexion 
to 35 degrees.  The report noted that the veteran walked 
slightly favoring his right lower extremity.  It concluded 
with a diagnosis of traumatic arthritis of the right ankle, 
secondary to old gunshot wound, 1968.  The Board also notes 
that a review of the veteran's post service treatment records 
over the past years revealed very little treatment for his 
residuals of a gunshot wound to the right ankle.

After reviewing the veteran's claims folder, the Board finds 
the record does not show the criteria for an increased rating 
are met.  The actual range of motion listed for the veteran's 
right ankle does not reflect a marked limitation of motion, 
even when considering functional limitations under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The September 2005 VA 
examination noted that there was no evidence of pain, 
fatigue, weakness or lack of endurance following repetitive 
movement. 

The Board also notes that there is no indication that the 
veteran has ankylosis of right ankle, or nonunion or malunion 
of the tarsal or metatarsal joint, such that a rating would 
be applicable under Diagnostic Code 5270 or 5283.  The Board 
also does not find this condition to be analogous to a 
moderately severe foot injury, which would warrant a higher 
rating under Diagnostic Code 5284.  

The Board further finds that a separate (compensable) 
disability rating is not warranted for the scar on the 
veteran's right ankle.  The severity of a skin disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.118 (Schedule).  A scar is rated according 
to location, type, and characteristics, and separate ratings 
may be assigned based upon appearance, healing, and/or 
impairment of function of the part affected.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).  
 
Prior to August 30, 2002, for a scar to be compensable, the 
veteran would have to show that it was either poorly 
nourished, with repeated ulceration (38 C.F.R. Part 4, 
Diagnostic Code 7803), or tender and painful on objective 
demonstration (38 C.F.R. Part 4, Diagnostic Code 7804), or 
that it caused a "limitation of function of the affected 
body part" (38 C.F.R. Part 4, Diagnostic Code 7805).

Under the criteria in effect since August 30, 2002, to 
warrant a compensable disability rating, the veteran's right 
ankle scar would have to: (a) be deep or cause limitation of 
motion, and exceed six square inches in area or areas 
(Diagnostic Code 7801); (b) be superficial, not causing a 
limitation of motion, and exceeding an area of 144 square 
inches (Diagnostic Code 7802); (c) be superficial and 
unstable (Diagnostic Code 7803); (d) be superficial and 
painful on examination (Diagnostic Code 7804); or (e) result 
in a limitation of function of another body part (Diagnostic 
Code 7805). See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 
7805 (2002-2005).  

A review of the medical evidence of records revealed the 
veteran's right ankle scar to be well-healed, stable, and 
free of any ulceration or skin breakdown.  The evidence does 
not indicate that this condition results in any limitation of 
motion or other limitation of function.  The Board concludes 
that since there is no evidence of pain, tenderness, 
ulceration or a limitation of function attributable solely to 
a scar on the veteran's right ankle, a separate rating for 
this scar is not warranted under the either the old or new 
rating provisions for rating scars.  Accordingly, the 
evidence of record fails to justify an increased disability 
rating in this matter.

Consequently, the Board finds that an increased rating in 
excess of 10 percent is not warranted.  As the preponderance 
of the evidence is against the claim for an increased rating 
for residuals of a gunshot wound to the right ankle, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's August 1999, August 2003, and April 2005 letters, 
the April 1999 RO decision, the September 1997 statement of 
the case (SOC), and the April 1999, April 2002, March 2004 
and December 2005 supplemental SOCs, advised the veteran what 
information and evidence was needed to substantiate his claim 
herein and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  The documents also advised him what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The RO's August 2003 letter essentially 
requested any evidence in the veteran's possession that 
pertains to his claim.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  Initially, the Board notes that 
the rating decision on appeal was dated prior to the 
enactment of the law requiring such notice.  In addition, the 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Also, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined twice in connection with this matter.  The Board 
notes that its March 2005 remand requested that the veteran 
be scheduled for VA scar and joint examinations.  Although 
separate examinations were not conducted, the VA examination 
performed in September 2005 more than adequately addressed 
the pertinent criteria for rating the veteran's condition.  
Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

An increased rating in excess of 10 percent for residuals of 
a gunshot wound to the right ankle is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


